Citation Nr: 0426420	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from November 1978 to 
September 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
The RO originally denied the veteran's claim in October 1999, 
and again in February 2000.  However, after enactment of the 
Veterans Claims Assistance Act (VCAA) in November 2000, the 
RO readjudicated the claim after first complying with the 
provisions of the VCAA.  As a result, in January 2002, the RO 
granted the claim for service connection for a cervical spine 
disorder (specifically, traumatic arthritis at C5 and C6) and 
assigned an initial rating of 10 percent.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  In July 2003, the veteran cancelled a hearing 
that was originally scheduled for that month.  

Unfortunately, because of changes in the rating criteria for 
evaluating diseases and injuries of the spine, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The service-connected cervical spine disorder has been 
evaluated under the version of Diagnostic Code (DC) 5290 
(limitation of motion of the cervical spine) that was 
effective prior to September 26, 2003.  The criteria prior to 
September 26, 2003, for evaluating limitation of motion of 
the cervical spine focused on subjective classifications of 
whether the degree of limitation of motion was mild, moderate 
or severe.  

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  
68 Fed. Reg. 51454 (August 27, 2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Also note that the reports of August 2003 and January 2002 VA 
examinations indicate a diagnosis of degenerative disc 
disease (DDD), which is often referred to as IVDS.  Thus, the 
veteran should also be evaluated under the relevant criteria 
for IVDS.  

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, to be codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the previously 
revised regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion of the 
cervical spine and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And after September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS may also be applied, but again - 
only if they are more beneficial to him.  Unfortunately, in 
order to evaluate the veteran's disability under these 
additional criteria, a new medical examination is required.  
38 U.S.C.A. § 5103A(d) (West 2002).

In addition, in his substantive appeal (VA Form 9), the 
veteran states that he is receiving treatment at the VA 
Medical Center (VAMC) in Baltimore, Maryland.  Since this 
claim is being remanded, the RO should also make sure to 
obtain all relevant records of his VA treatment not currently 
on file.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), 
are fully complied with and satisfied.

*This includes requesting that the veteran submit 
any evidence in his possession pertaining to the 
claim, which is not currently on file.

2.  Also obtain all recent records of the veteran's 
VA treatment or evaluation for his cervical spine 
disorder, which are not already on file.  This 
includes, but is not limited to, his VAOPT records 
at the Baltimore, Maryland VAMC.



3.  Schedule the veteran for a VA examination to 
assess the severity of his service-connected 
cervical spine disorder.  (Note:  this actually 
may require two evaluations, both orthopedic and 
neurological).

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured to 
the nearest five degrees, with normal range of 
motion specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should identify the underlying 
pathologic process.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain, whether radiating or 
not, significantly limits functional ability 
during flare-ups or when the affected portion of 
the neck and back are used repeatedly over a 
period of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether there is 
limitation of motion in all planes of motion, 
measured to the nearest five (5) degrees and, if 
less than the maximum ranges of motion specified 
in Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of motion found are 
normal and, if so, the examination must set forth 
an explanation of the reasons for such assessment.  



Also, the examiner should determine whether there 
is any ankylosis, and, if so, whether it is 
favorable or unfavorable, and whether there is any 
muscle spasm, guarding, or localized tenderness 
causing abnormality of gait or spinal contour.

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
he does, the examiner should state whether the 
sciatic neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim for an initial 
rating higher than 10 percent for the cervical 
spine disability.  This includes considering 
whether the rating for this disability should be 
"staged."  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  If benefits are not granted 
to the veteran's satisfaction, prepare an SSOC and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representatives 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




